 
EXHIBIT 10.1
 
FORM OF PERFORMANCE-VESTING RESTRICTED STOCK AWARD AGREEMENT
UNDER THE DUFF & PHELPS CORPORATION
AMENDED AND RESTATED 2007 OMNIBUS STOCK INCENTIVE PLAN
 
This Performance-Vesting Restricted Stock Award Agreement (this “Agreement”),
dated as of __________ (the “Date of Grant”), is made by and between Duff &
Phelps Corporation, a Delaware corporation (the “Company”) and __________ (the
“Participant”). Capitalized terms not defined or described herein shall have the
meaning ascribed to them in the Company Amended and Restated 2007 Omnibus Stock
Incentive Plan (the “Plan”). Where the context permits, references to the
Company shall include any successor to the Company.
 
1.             Grant of Performance-Vesting Restricted Stock. The Company hereby
grants to the Participant _____ shares of Stock (such shares, the
“Performance-Vesting Restricted Stock”), subject to all of the terms and
conditions of this Agreement and the Plan.  The number of shares of Stock set
forth in the preceding sentence represents the maximum amount of shares of Stock
which the Participant may earn pursuant to this Agreement.  As described below,
the Participant may vest in fewer shares of Stock, or no shares of Stock,
depending upon attainment of the applicable performance goal.  The target number
of shares of Stock to be earned under this Agreement is _____ (the “Target Award
Amount”).
 
2.             Lapse of Restrictions.
 
(a)           Vesting.
 
(i)            General. Subject to the provisions set forth below, the
Performance-Vesting Restricted Stock shall vest or be forfeited on the first
business day following the end of the Performance Period (as defined on Exhibit
A), as to a number of shares of Stock as determined in accordance with Exhibit
A, based upon the Total Shareholder Return (as defined on Exhibit A) attained
during the Performance Period.  Except as set forth below, such vesting shall be
subject to the continued employment of the Participant by the Company or one of
its Subsidiaries or affiliates as of each such vesting date.
 
(ii)           Following Certain Terminations of Employment. Upon termination of
the Participant’s employment with the Company and its Subsidiaries and
affiliates (a “Termination”) for any reason prior to the end of the Performance
Period, other than by the Company without Cause (as such term is defined in the
employment agreement between the Participant and the Company or its affiliates,
hereinafter referred to as the “Employment Agreement”) or by the Participant
with Good Reason (as such term is defined in the Employment Agreement), all of
the Performance-Vesting Restricted Stock shall be immediately forfeited by the
Participant and transferred to, and reacquired by, the Company without
consideration of any kind and neither the Participant nor any of the
Participant’s successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such Performance-Vesting
Restricted Stock. Upon a Termination by the Company without Cause or by the
Participant with Good Reason, the Performance-Vesting Restricted Stock shall
remain outstanding and

 
- 1 -

--------------------------------------------------------------------------------

 

shall vest or be forfeited, as the case may be, in accordance with Exhibit A,
based upon the Total Shareholder Return attained during the Performance Period,
without regard to such Termination.  In the event that the Participant is not
party to an Employment Agreement, the definitions for Cause and Good Reason set
forth on Exhibit B shall govern.
 
(b)           Restrictions. Until the restrictions on transfer of the
Performance-Vesting Restricted Stock lapse as described in Section 2(a) hereof,
or as otherwise provided in the Plan, no transfer of the Performance-Vesting
Restricted Stock or any of the Participant’s rights with respect to the
Performance-Vesting Restricted Stock, whether voluntary or involuntary, by
operation of law or otherwise, shall be permitted. Unless the Committee
determines otherwise, upon any attempt to transfer Performance-Vesting
Restricted Stock or any rights in respect of Performance-Vesting Restricted
Stock before the lapse of such restrictions, such Performance-Vesting Restricted
Stock, and all of the rights related thereto, shall be immediately forfeited by
the Participant and transferred to, and reacquired by, the Company without
consideration of any kind.  The Participant agrees that during the Performance
Period, any dividends payable with respect to the Performance-Vesting Restricted
Stock shall not be paid to the Participant, but shall instead be retained by the
Company and paid out, or forfeited, as the case may be, at the end of the
Performance Period in the same manner as the shares of Stock to which such
dividends are attributable.  No interest shall be payable with respect to any
such retained dividends.
 
3.             Legend on Certificates. The Participant agrees that any
certificate issued for Performance-Vesting Restricted Stock (or, if applicable,
any book entry statement issued for Performance-Vesting Restricted Stock) prior
to the lapse of any outstanding restrictions relating thereto shall bear the
following legend (in addition to any other legend or legends required under
applicable federal and state securities laws):
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND FORFEITURE CONDITIONS (THE “RESTRICTIONS”) AS SET FORTH IN THE
DUFF & PHELPS CORPORATION AMENDED AND RESTATED 2007 OMNIBUS STOCK INCENTIVE PLAN
AND A PERFORMANCE-VESTING RESTRICTED STOCK AWARD AGREEMENT ENTERED INTO BETWEEN
THE REGISTERED OWNER AND DUFF & PHELPS  CORPORATION, COPIES OF WHICH ARE ON FILE
WITH THE SECRETARY OF THE COMPANY. ANY ATTEMPT TO DISPOSE OF THESE SHARES IN
CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT,
TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT
EFFECT AND SHALL RESULT IN THE FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH
PLAN AND AGREEMENT.
 
4.             Securities Laws Requirements. The Company shall not be obligated
to transfer any Stock to the Participant free of the restrictive legend
described in Section 3 hereof or of any other restrictive legend, if such
transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended (the “Securities Act”) (or any other federal
or state statutes having similar requirements as may be in effect at that time).
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
5.             No Obligation to Register. The Company shall be under no
obligation to register the Performance-Vesting Restricted Stock pursuant to the
Securities Act or any other federal or state securities laws.
 
6.             Protections Against Violations of Agreement. No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Performance-Vesting Restricted Stock
by any holder thereof in violation of the provisions of this Agreement will be
valid, and the Company will not transfer any of said Performance-Vesting
Restricted Stock on its books nor will any of such Performance-Vesting
Restricted Stock be entitled to vote, nor will any distributions be paid
thereon, unless and until there has been full compliance with said provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
said provisions.
 
7.             Income Tax Considerations.
 
(a)           Tax Withholding. The Participant shall pay to the Company promptly
upon request, and in any event at the time the Participant recognizes taxable
income in respect to the Performance-Vesting Restricted Stock (or, if the
Participant makes an election under Section 83(b) of the Code in connection with
such grant), an amount equal to the taxes the Company determines it is required
to withhold under applicable tax laws with respect to the Performance-Vesting
Restricted Stock. The Participant may satisfy the foregoing requirement by
making a payment to the Company in cash or, with the approval of the Committee,
in it sole discretion, by delivering already owned unrestricted stock of the
Company, in each case, having a value equal to the minimum amount of tax
required to be withheld. Such shares of Stock shall be valued at their fair
market value on the date as of which the amount of tax to be withheld is
determined. Fractional share amounts shall be settled in cash. The Participant
shall promptly notify the Company of any election made pursuant to Section 83(b)
of the Code. A form of such election is attached hereto as Exhibit C.
 
(b)           Tax Consequences.
 
TO ENSURE COMPLIANCE WITH TREASURY DEPARTMENT REGULATIONS, WE ADVISE YOU THAT,
UNLESS OTHERWISE EXPRESSLY INDICATED, ANY FEDERAL TAX ADVICE CONTAINED IN THIS
AGREEMENT WAS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE
PURPOSE OF (I) AVOIDING TAX-RELATED PENALTIES UNDER THE CODE OR (II) PROMOTING,
MARKETING OR RECOMMENDING TO ANOTHER PARTY ANY TAX-RELATED MATTERS ADDRESSED
HEREIN.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
BY SIGNING THIS AGREEMENT, THE PARTICIPANT REPRESENTS THAT THE PARTICIPANT HAS
REVIEWED WITH ITS OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING,
SECTION 83(B) ELECTIONS) AND THAT THE PARTICIPANT IS RELYING SOLELY ON SUCH
ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF
ITS AGENTS. THE PARTICIPANT UNDERSTANDS AND AGREES THAT THE PARTICIPANT (AND NOT
THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX LIABILITY THAT MAY ARISE AS A
RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AWARD AGREEMENT.
 
 
(c)           Section 83(b) Election. The Participant hereby acknowledges that
the Participant has been informed that, with respect to the award of the
Performance-Vesting Restricted Stock, an election may be filed by the
Participant with the U.S. Internal Revenue Service (the “IRS”), within 30 days
of the date hereof, electing pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”), to be taxed currently on the Fair Market
Value (as defined under the Plan)of the Performance-Vesting Restricted Stock on
the date hereof. The Participant agrees to provide the Company with a copy of
any election made pursuant to Section 83(b) of the Code within fifteen (15) days
of filing such election.
 
THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE
THIS FILING ON THE PARTICIPANT’S BEHALF.
 
8.             Failure to Enforce Not a Waiver. The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.
 
9.           Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three days after mailing to the respective parties named below:
 
If to Company:
Duff & Phelps Corporation
 
55 East 52nd Street
 
New York, New York 10055
 
Attention: General Counsel
 
Facsimile: (212) 450-2801
   
If to the Participant:
At the address noted below.

 
Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
10.           Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.
 
11.           Incorporation of Plan. The Plan is hereby incorporated by
reference and made a part hereof, and the Performance-Vesting Restricted Stock
and this Agreement shall be subject to all terms and conditions of the Plan. In
the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.
 
12.           Section 409A Compliance. The Performance-Vesting Restricted Stock
is intended to be exempt from the application of Section 409A of the
Code.  Notwithstanding anything to the contrary contained in this Agreement, to
the extent that the Board determines that the Plan or the Performance-Vesting
Restricted Stock are subject to Section 409A of the Code and fails to comply
with the requirements of Section 409A of the Code, the Board reserves the right
(without any obligation to do so) to amend or terminate the Plan and/or amend,
restructure, terminate or replace the Performance-Vesting Restricted Stock in
order to cause the Performance-Vesting Restricted Stock to either not be subject
to Section 409A of the Code or to comply with the applicable provisions of such
section.
 
13.           Survival of Terms. This Agreement shall apply to and bind the
Participant and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, Committees and legal successors.
 
14.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
 
15.           Agreement Not a Contract for Services. Neither the Plan, the
granting of the Performance-Vesting Restricted Stock, this Agreement nor any
other action taken pursuant to the Plan shall constitute or be evidence of any
agreement or understanding, express or implied, that the Participant has a right
to continue to provide services as an officer, director, employee, consultant or
advisor of the Company or any Subsidiary or Affiliate for any period of time or
at any specific rate of compensation.
 
16.           Authority of the Committee. The Committee shall have full
authority to interpret and construe the terms of the Plan and this Agreement.
The determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive.
 
 17.           Representations. The Participant has reviewed with the
Participant’s own tax advisors the Federal, state, local and foreign tax
consequences of the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that he or she
(and not the Company) shall be responsible for any tax liability that may arise
as a result of the transactions contemplated by this Agreement.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
18.           Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Agreement, the balance of which shall continue to be binding upon the parties
hereto with any such modification (if any) to become a part hereof and treated
as though contained in this original Agreement. Moreover, if one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable, in lieu of severing such unenforceable provision, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with the applicable law as it shall then appear, and such determination by such
judicial body shall not affect the enforceability of such provisions or
provisions in any other jurisdiction.
 
19.           Acceptance. The Participant hereby acknowledges receipt of a copy
of the Plan and this Agreement. The Participant has read and understands the
terms and provisions of the Plan and this Agreement, and accepts the
Performance-Vesting Restricted Stock subject to all the terms and conditions of
the Plan and this Agreement. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day and year first above written.
 

 
DUFF & PHELPS CORPORATION
     
By
   
Name:
 
Title:
     
_______________
         
The Participant
     
Address:
             

 

 
- 6 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
1.
The Performance Period shall be the three year period commencing on the Date of
Grant.   The Target Award Amount is _____.  The Participant will be entitled to
vest in a number of shares of Stock as of the first business day following the
Performance Period equal to a multiple of the Target Award Amount based on the
Company's Total Shareholder Return (as defined below) for the Performance Period
in accordance with the table below; provided, however, that, notwithstanding the
table below, no portion of the Performance-Vesting Restricted Stock Award shall
vest if the Company's Total Shareholder Return for the Performance Period is
less than _____%.  Shares of Stock which do not vest shall be immediately
forfeited, unless otherwise determined by the Committee.  The Stock price
against which Total Shareholder Return shall be measured is $_____.

 
Total Shareholder Return
Multiple of the Target Award Amount
Stock Price Required to Meet Goal (subtract dividends per Total Shareholder
Return definition)
                 

 
The portion of the Performance-Vesting Restricted Stock Award which vests based
upon Total Shareholder Return in between the levels set forth in the table above
shall be determined by linear interpolation.  No additional vesting will result
from Total Shareholder Return in excess of _____%.
 
 
“Total Shareholder Return” shall mean the appreciation, compounded annually, of
the Per Share Price during the Performance Period, plus any dividends on the
applicable company's common stock for which the record date occurs during such
Performance Period.
 
 
“Per Share Price” shall mean the average of the closing prices of shares of
Stock of the Company during the twenty (20) consecutive trading days ending on
the last day of the Performance Period.
 
The determination of Total Shareholder Return will be made in the sole
discretion of the Committee.  The Committee also has discretion to accelerate
the vesting of all or a portion of the Performance-Vesting Restricted Stock
Award based upon such factors as the Committee may deem necessary or
appropriate.  In addition, the Committee shall have the sole discretion to make
equitable adjustments to the Performance-Vesting Restricted Stock Award in the
event the Committee determines such adjustments to be necessary or
appropriate.  In the event of a Change in Control (as defined in the Employment
Agreement (or, if the Participant is not party to an Employment Agreement, as
defined on Exhibit B), the Performance Period shall terminate and the Total
Shareholder Return shall be measured at the time of the Change in Control
against the Total Shareholder Return Targets set forth above, pro-rated for the
portion of the full Performance Period that has elapsed at the time of the
Change in Control.

 
- 7 -

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
“Cause” shall mean (i) Participant’s commission of a willful act of fraud,
embezzlement or misappropriation of any money or properties of the Company or a
Subsidiary or affiliate (other than an insubstantial and unintentional
misappropriation that has been remedied within ten (10) days after Participant’s
receipt of notice of such misappropriation); (ii) Participant’s indictment
relating to any violation of any federal or state securities law or fraud; (iii)
Participant’s indictment for any felony or crime that causes a material adverse
effect to any of the Company or a Subsidiary or affiliate; (iv) to the extent
not covered by (i) to (iii) above, Participant’s conviction of, or plea of no
contest to, any misdemeanor involving moral turpitude or any felony; (v)
Participant’s being enjoined from violating any federal or state securities law
or being determined to have violated any such law which impairs or prohibits
Participant from performing services or duties to the Company or a Subsidiary or
affiliate; (vi) Participant engaging in willful or reckless misconduct in
connection with any activity, the purpose or effect of which materially and
adversely affects any of the Company or a Subsidiary or affiliate; (vii)
Participant becoming barred or prohibited by the Securities and Exchange
Commission from holding Participant’s position with any of the Company or a
Subsidiary or affiliate; and (viii) Participant’s material breach of any of his
obligations under any confidentiality, non-competition or similar agreement with
the Company or a Subsidiary or affiliate.
 
“Good Reason” shall mean any action not consented to by Participant in writing
(which action shall not have been cured within thirty (30) days following
written notice from Participant to the Company specifying that such action will
give rise to a termination of Participant’s employment for Good Reason) having
the following effect or effects:  (i) a breach of any material employment or
similar agreement to which Participant and any of the Company or a Subsidiary or
affiliate is a party; (ii) the Company or a Subsidiary or affiliate requiring
Participant to relocate to a facility or location more than fifty (50) miles
from the location at which he was primarily located immediately prior to such
requirement; (iii) any material reduction in Participant’s duties or authority
as compared to such duties or authority as of the date of this Agreement, any
adverse alteration in Participant’s reporting relationship as compared to such
reporting relationship as of the date of this Agreement or any other material
adverse alteration to the terms of Participant’s employment as of the date of
this Agreement; or (iv) any reduction in Participant’s base salary as of the
date of this Agreement.
 
A “Change in Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:
 
(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 50% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (a) of paragraph (iii)
below; or

 
- 8 -

--------------------------------------------------------------------------------

 

 
(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or;
 
(iii)  there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than (a) a merger or consolidation which results in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation or (b) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 50% or more of the combined
voting power of the Company’s then outstanding securities; or
 
(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity that owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
 
For purposes of the definition of Change in Control: Affiliates shall have the
meaning set forth in Rule 12b-2 promulgated under Section 12 of the Exchange
Act; Beneficial Owner shall have the meaning set forth in Rule 13d 3 under the
Exchange Act; and Person shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
 
 
- 9 - 

--------------------------------------------------------------------------------